Citation Nr: 0306353	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  01-01 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $9,160.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from October 1942 to February 
1950, and from December 1950 to September 1951, with 
additional service in the Reserve; as the veteran's service 
is not at issue in the current decision, there is no need to 
obtain additional information regarding the veteran's Reserve 
duty as to this issue.  The veteran died in July 1995.  The 
appellant is the veteran's widow.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office Committee on Waivers and Compromises (RO) that denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$9,160.

In January 2002, the appellant requested a hearing at the RO 
before a local hearing officer.  A hearing at the RO was 
scheduled in August 2002, to which the appellant failed to 
appear.  Therefore, this case is being processed as though 
the hearing request has been withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was initially awarded VA death pension 
benefits in October 1995, effective from July 1995.  The 
appellant was notified that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner.

3.  On none of the Improved Pension Eligibility Verification 
Reports in May 1996, March 1997, February 1998, February 
1999, and February 2000, was an insurance or annuity payment 
reported.

4.  Based on recent information received, in October 2000, 
the RO retroactively reduced the appellant's VA improved 
death pension benefits effective in 1995, 1998, and 1999, so 
as to reflect the receipt of insurance payments and a cashed-
in CD.

5.  The retroactive reduction in the appellant's VA improved 
death pension benefits resulted in the creation of an 
overpayment in the amount of $9,160

6.  The overpayment of improved death pension benefits was 
not due to the appellant's fraud, misrepresentation, or bad 
faith.

7.  The appellant is significantly at fault for the creation 
of the overpayment; it is not shown that collection of the 
indebtedness would nullify the objective for which benefits 
were intended; the appellant would be unjustly enriched if 
the benefits were not recovered since failure to make 
restitution would result in unfair gain to the appellant; and 
the appellant did not change her position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

8.  Any financial hardship is outweighed by the appellant's 
fault in this case.

9.  The appellant is currently receiving Social Security 
Administration benefits.

 


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience, thus waiver of recovery is denied.  38 
U.S.C.A. §§ 5103A, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the appellant's appeal.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her.  
See 38 U.S.C.A. § 5103A (West 2002).  In this regard there 
has been notice as to information needed and there has been a 
decision and a statement of the case sent to the appellant.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the appellant.  This law is cited only to the extent that 
it may apply to the issue under consideration.  The essential 
point is that all pertinent evidence has been obtained for 
consideration.

To the extent that the VCAA applies to the appellant in this 
case, the information sent to her in various letters, and the 
discussion in the decision at issue, the statement of the 
case, and the supplemental statement of the case has provided 
notice to the appellant and her representative as to evidence 
and information necessary to substantiate her request for 
waiver of recovery of overpayment of death pension.  As part 
of this, she has been provided Financial Status Report forms 
and opportunity to present her contentions, including at a 
hearing, to which she did not report.  Therefore, again, the 
appellant has been informed of what evidence she must obtain 
and which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  38 U.S.C.A. § 5103A.  
Accordingly, to the extent the VCAA applies to this case, it 
has been satisfied. 

In this case, the appellant was initially granted improved 
death pension benefits in October 1995, effective July 1995, 
and was notified that her pension benefit payment amount 
depended on her income and that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner and that failure to do so would result in an 
overpayment.

Subsequently, in May 1996, March 1997, February 1998, 
February 1999, and February 2000, the appellant provided 
Improved Pension Eligibility Verification Reports (EVR), 
including reporting income, and annually, the appellant was 
informed of the amount of the pension benefit that she would 
receive for that year based on reported income and was 
informed that she needed to report any changes in income in a 
timely manner.  

On each EVR, the appellant reported that her monthly income 
for each year was retirement pension in the amount of $63.83 
and interest payments that ranged during the years from $260 
to $1,155.  She reported unreimbursed medical expenses that 
ranged from approximately $3,300 to $4,100 during the years.

In October 2000, the appellant was notified that new 
information reported by the appellant and income verification 
matches (IVM) from 1995, 1996, and 1997 showed unearned 
income from insurance payments and that this would result in 
an overpayment to the appellant of the death pension 
benefits.  It is noted that the IVM reports regarding the 
payments the appellant received are not of record; however, 
the appellant does not contest that she did receive the 
annuity and insurance monies and it is clear from the EVRs 
that the monies were not reported.  She has reported 
submitting the information on a "wrong" form.  The claims 
file before the Board contains no indication of reporting of 
this data, on any form, until 2000.

The appellant has contended that the monies that caused the 
overpayment were received to give to her child to pay for 
college and that those monies were being saved for the 
child's inheritance but she wanted to give it to him early 
for his college payments.  There is no contention that the 
overpayment was improperly created; the appellant is 
requesting a waiver of recovery of the overpayment due to 
financial hardship in recovery of the debt.  It is noted that 
the appellant is not currently in receipt of VA death pension 
benefits but is receiving Social Security Administration 
benefits.

On an July 2001 Financial Status Report, she reported that 
her monthly income was $63.83 from retirement pension and 
$847 in Social Security Administration benefits.  She 
reported her expenses as totaling $1,014 from food, utilities 
and heat, other living expenses, and monthly payments on 
installment contracts and other debts.  She listed four 
creditors with unpaid balances and noted $225.00 past due.  
Her assets were cash on hand of $1,200, a 1990 vehicle worth 
$500, stocks and bonds with a current value of $3,000, and 
annuity in the amount of $2,000.  She was 62 years old.  The 
appellant's debts were reported as outweighing her income by 
$103.17.  On an earlier form she included in her assets real 
estate in the amount of $80,000 owned.

Again, in this case, the appellant has not raised the issue 
of the creation of the overpayment.  The only issue is 
entitlement to waiver of recovery of overpayment.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  The RO did not 
find that the facts in this case showed the presence of any 
of the elements above, and the Board agrees.  As a result, 
the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2002).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a) (2002).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt, 
because of her failure to report the income received in 1995 
to 1997, despite being informed of the reporting requirement 
with regard to income and being notified that an overpayment 
may be created.  It was the appellant's responsibility to 
inform the VA when her income changed.  She was clearly 
informed that her pension was based on her income in 1995, 
1996, 1997, and 1999 award letters.  She clearly should have 
been aware of her responsibility to report income information 
promptly and accurately to the VA and it was her failure to 
do so which led to the creation of the overpayment.  While 
the appellant has reported that she gave the monies to her 
child to pay for college, there is no showing that the money 
was unavailable for her use.

In consideration of the other factors, the appellant has 
reported that it would be a financial hardship for her to 
repay the overpayment, as that currently, her expenses exceed 
her income by $103.17.  However, the Board notes that 
indebtedness to the government should be given treatment 
equal to privately incurred debts.  Considering the 
circumstances of this case and weighing the significant fault 
on behalf of the appellant, it is not shown that recovery of 
the overpayment would deprive the appellant of basic 
necessities, would nullify the objective for which the 
benefits were intended, or that the reliance on the VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  Accordingly, it is the 
judgment of the Board, after full consideration, that the 
recovery of the overpayment, in reasonable regular 
installments, if appropriate, is consistent with the standard 
of equity and good conscience.  


ORDER

Entitlement to a waiver of recovery of an overpayment is 
denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

